DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-18 are pending and have been examined, where claims 1, 3-7, 9-13 and 15-18 is/are rejected, claim 2, 8 and 14 is/are objected to. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-18 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “estimate, based on the haze-lines, a transmission map of the digital image, wherein the transmission map encodes scene depth information for each pixel of the digital image; and calculate a dehazed digital image based on the transmission map” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image dehazing which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/IL2017/050426, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4-7, 10-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al titled: Single image dehazing using the change of detail prior in view of FATTAL titled: Dehazing Using Color-Lines.

Regarding claim 1, Li discloses a method for dehazing a digital image, comprising: operating at least one hardware processor to: 
generates haze-lines, wherein each of the haze-lines is comprised of a sub-group of the pixels that are scattered non-locally over the digital image (see figure 10 below, the haze lines are generated from each respective image, each lines are generated from each color channels, red, green and blue);

    PNG
    media_image1.png
    137
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    182
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    39
    880
    media_image3.png
    Greyscale
 ;
estimate, based on the haze-lines, a transmission map of the digital image, wherein the transmission map encodes scene depth information for each pixel of the digital image (see figure 6 below, a depth or transmission map is generated from each respectively image, they are obtained by smoothing and gradient operators); and

    PNG
    media_image4.png
    225
    1002
    media_image4.png
    Greyscale

 calculate a dehazed digital image based on the transmission map (see figure 11, the hazed image is dehazed on the images on the right):

    PNG
    media_image5.png
    309
    1201
    media_image5.png
    Greyscale

Li is silent in disclosing cluster pixels of a digital image into haze lines. However, Li teaches image sharpening is achieved in the gradient domain. In this domain, the information of the image detail is represented by a 1-D profile of gradient magnitude perpendicular to image edges (see Fig. 7 and page 5, first column), which suggests step of clustering pixel values:

    PNG
    media_image6.png
    142
    813
    media_image6.png
    Greyscale
.
FATTAL discloses cluster pixels of a digital image into haze-lines, wherein each of the haze-lines is comprised of a sub-group of the pixels that are scattered non-locally over the digital image (see figure 3, Intersection between the atmospheric light, dark-gray arrow, and a color-line (dashed line) in RGB space, the point of intersection is of distance (1 − t) along A):

    PNG
    media_image7.png
    182
    656
    media_image7.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include clustering pixels with one another in order to generate segmented portions of the image for improving image recognition. 

Regarding claim 4. Li discloses the method according to claim 1, further comprising computing an estimated global veiling-light value by: 
generating an edge map of each of the plurality of medium-compensated images (see figure 8 below, the edge image on the far left is read as edge map); 
thresholding the edge map, to produce multiple pixel blobs; and determining that a color or an average color of pixels making up a largest one of the multiple pixel blobs, is the global veiling-light value (see figure 8, the edge image on the far right is read as the threshold image, the profiles are read as global veiling light value):

    PNG
    media_image8.png
    283
    1277
    media_image8.png
    Greyscale
.

Regarding claim 5, Li discloses the method according to claim 1, further comprising: for each of the dehazed digital images: performing global white balancing of a restored digital image, to output a white-balanced image, calculating a mean color of non-veiling-light pixels (see “3. Atmospheric luminance” section first paragraph): and

    PNG
    media_image9.png
    73
    436
    media_image9.png
    Greyscale

outputting the white-balanced image having the closest mean color to gray (see figure 11):

    PNG
    media_image10.png
    175
    1313
    media_image10.png
    Greyscale
.

Regarding claim 6, Li discloses the method according to claim 1, wherein the estimating of the transmission map comprises: estimating an initial transmission map as the quotient, for each individual pixel of the pixels of the digital image, of: (a) a distance of the individual pixel from an airlight value (see equation 8 below):

    PNG
    media_image11.png
    182
    803
    media_image11.png
    Greyscale

 and (b) a distance from a pixel which is farthest away from the airlight value and belongs to the same haze-line as the individual pixel (see equation 11):

    PNG
    media_image12.png
    70
    768
    media_image12.png
    Greyscale

 and 
regularizing the initial transmission map by enforcing a smoothness of the digital image on the initial transmission (see figure 6 below, the transmission maps are generated from smoothness operators):

    PNG
    media_image4.png
    225
    1002
    media_image4.png
    Greyscale
.

Regarding claims 7 and 13, see the rationale and rejection for claim 1. 

Regarding claims 10 and 16, see the rationale and rejection for claim 4.

Regarding claims 11 and 17, see the rationale and rejection for claim 5.

Regarding claims 12 and 18, see the rationale and rejection for claim 6.

	Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al titled: Single image dehazing using the change of detail prior in view of FATTAL titled: Dehazing Using Color-Lines and Emberton “Hierarchical rank-based veiling light estimation for underwater dehazing.”

Regarding claim 3, Li and Fattal disclose all the limitations of claim 1 but is silent in disclosing the method according to claim 1, further comprising, prior to the clustering of pixels: converting the digital image to one or more medium-compensated images that are each based on attenuation coefficient ratios of a different water type, wherein the digital image is of an underwater scene; and performing the clustering, the estimating, and the calculating for each of the one or more medium-compensated images. Emberton discloses the method according to claim 1, further comprising, prior to the clustering of pixels: converting the digital image to one or more medium-compensated images that are each based on attenuation coefficient ratios of a different water type (see equation 8 and figure 3 below):

    PNG
    media_image13.png
    98
    363
    media_image13.png
    Greyscale

 wherein the digital image is of an underwater scene (see figure 3 below):

    PNG
    media_image14.png
    251
    878
    media_image14.png
    Greyscale
;
 and performing the clustering, the estimating, and the calculating for each of the one or more medium-compensated images (see figure 4 below, Background region estimation using SLIC superpixel segmentation and refined with DBSCAN clustering):

    PNG
    media_image15.png
    325
    936
    media_image15.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include clustering pixels in medium compensated images in order to generate segmented portions of the image with exposed details for improving image recognition. 

Regarding claims 9 and 15 see the rationale and rejection for claim 3. 

[4]	Claim Objections
Claims 2, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 2, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the method according to claim 1, wherein the clustering of pixels comprises: representing color differences between the pixels of the digital image and the airlight value on a pre-computed tessellation of the unit sphere, where the pre-computed tessellation is uniformly sampled and stored in Cartesian coordinates in a KD-tree; … grouping the color samples based on the nearest neighbors, thereby producing multiple groups each being one of the haze-lines;  in combination with the rest of the limitations of claim 1.
Fattal discloses searching for nearest neighbors on the KD-tree using Euclidean distance coordinates (see equation 9):

    PNG
    media_image16.png
    206
    798
    media_image16.png
    Greyscale
.
Fattal is silent in disclosing representing color differences between the pixels of the digital image and the airlight value on a pre-computed tessellation of the unit sphere, where the pre-computed tessellation is uniformly sampled and stored in Cartesian coordinates in a KD-tree.

Regarding claims 8 and 14 see the rationale for claim 2.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
Telephone: 571-272-8623
Date: 11/11/22